Exhibit 10.1 AMENDMENT NUMBER ONE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT AND WAIVER OF DEFAULTS This AMENDMENT NUMBER ONE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT AND WAIVER OF DEFAULTS (this “ Amendment ”), dated as of December 31, 2014, is entered into by and among Bridge Bank, National Association (“ Lender ”), on the one hand, and Selectica, Inc., a Delaware corporation (“ Selectica ”), and Selectica Sourcing Inc., a Delaware corporation (“ Sourcing ,” together with Selectica, each a “ Borrower ,” and collectively “ Borrowers ”) on the other hand, with reference to the following facts: A.Borrowers and Lender previously entered into that certain Amended and Restated Business Financing Agreement, dated as of July 25, 2014 (as amended, the “ Agreement ”); B.Borrowers are in default of the provision of the Agreement set forth in the table set forth on Schedule A attached hereto, as at the dates indicated in such Schedule (the “ Existing Defaults ” ); C.Borrowers have requested that Lender (1) waive the Existing Defaults, (2) make certain amendments to the Agreement; and D.
